      Case 5:18-cv-00323-OLG-HJB Document 254 Filed 06/19/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS

 AETNA INC. AND AETNA LIFE
 INSURANCE COMPANY,

                                       Plaintiffs                Case No. 5:18-CV-00323 (OLG)

                         v.                                      Judge Orlando Garcia
 THE PEOPLE’S CHOICE HOSPITAL, LLC,
 ET AL.                                                          Magistrate Judge Henry J.
                                                                 Bemporad
                                       Defendants.


                                STIPULATION OF DISMISSAL

       Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs Aetna Inc. and Aetna Life Insurance

Company (“Aetna”) file this stipulation of dismissal with prejudice of all claims against

Defendants The People’s Choice Hospital, LLC, People’s Choice Management Newman, LLC,

PCH Lab Services, LLC, Seth Guterman M.D., and David Wanger (the “PCH Defendants”). Each

party to this stipulation shall bear its own attorneys’ fees and costs. This stipulation does not affect

Aetna’s claims against all other remaining parties, and those claims remain pending.

 June 19, 2020                                       Respectfully submitted,

                                                      /s/ David M. Prichard____________
                                                     David M. Prichard
                                                     TX Bar No. 16317900
                                                     PRICHARD YOUNG LLP
                                                     Union Square
                                                     10101 Reunion Place, Suite 600,
                                                     San Antonio, TX 78216
                                                     (210) 477-7400

                                                     ELLIOTT GREENLEAF, P.C.
                                                     Union Meeting Corporate Center V
                                                     925 Harvest Drive, Suite 300
                                                     Blue Bell, PA 19422-1956
                                                     (215) 977-1000
Case 5:18-cv-00323-OLG-HJB Document 254 Filed 06/19/20 Page 2 of 2




                                  MCGUIREWOODS LLP
                                  JPMorgan Chase Tower
                                  600 Travis Street, Ste. 750
                                  Houston, TX 77002
                                  (832)214-9942
                                  Counsel for Plaintiffs Aetna Inc. and Aetna
                                  Life Insurance Company


                                  /s/ B. Kurt Copper
                                  Ricardo G. Cedillo (State Bar No. 04043600)
                                  Derick J. Rodgers (State Bar No. 24002857)
                                  DAVIS, CEDILLO & MENDOZA, INC.
                                  755 E. Mulberry Avenue, Ste. 500
                                  San Antonio, Texas 78212
                                  Phone: (210) 822-6666
                                  Email: rcedillo@lawdcm.com
                                          drodgers@lawdcm.com

                                  Stephen G. Sozio (pro hac vice)
                                  JONES DAY
                                  North Point
                                  901 Lakeside Avenue
                                  Cleveland, OH 44114-1190
                                  Phone: (216) 586-3939
                                  Email: sgsozio@jonesday.com

                                  B. Kurt Copper (pro hac vice)
                                  JONES DAY
                                  325 John H. McConnell Blvd., Suite 600
                                  Columbus, OH 43215
                                  Phone: (614) 469-3939
                                  Email: bkcopper@jonesday.com
                                  Counsel for Defendants The People’s Choice
                                  Hospital, LLC, PCH Management Newman,
                                  LLC, PCH Lab Services, LLC, David Wanger,
                                  and Seth Guterman
